Citation Nr: 0009438	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-01 262	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim that the character of his 
discharge, for a period of service from May 1955 to October 
1955, does not constitute a bar to the payment of Department 
of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Attorney



FINDINGS OF FACT

1.	The appellant in this case served on active duty from 
May 2, 1952 to October 28, 1955; this service was terminated 
under other than honorable conditions.

2.	On January 31, 2000, the Board was notified by the 
appellant's attorney that the appellant had died.  The Board 
subsequently received a death certificate which indicated 
that the appellant had died on January [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (1999).




ORDER

The appeal is dismissed.




		
             MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



